UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7700



MICHAEL DWAYNE ROGERS,

                                            Petitioner - Appellant,

          versus


JAMES C. WILSON,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of   North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-01-938)


Submitted:   February 26, 2003             Decided:   March 13, 2003


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Dwayne Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Dwayne Rogers seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition for failing

to particularize his claims.     We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

September 6, 2002.   The notice of appeal was filed on October 28,

2002.*   Because Rogers failed to file a timely notice of appeal or

to obtain an extension of reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3